               Case 2:17-cv-01297-MJP Document 364 Filed 08/22/19 Page 1 of 30



 1                                                         The Honorable Marsha J. Pechman

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 9                                       AT SEATTLE

10

11   RYAN KARNOSKI, et al.,                       Case No. 2:17-cv-01297-MJP

12               Plaintiffs, and                  PLAINTIFFS’ RENEWED MOTION TO
                                                  COMPEL DOCUMENTS WITHHELD
13   STATE OF WASHINGTON,                         UNDER THE DELIBERATIVE PROCESS
14                                                PRIVILEGE
                 Plaintiff-Intervenor,
15                                                NOTE ON MOTION CALENDAR:
          v.                                      September 27, 2019
16
     DONALD J. TRUMP, in his official capacity    ORAL ARGUMENT REQUESTED
17   as President of the United States, et al.,

18               Defendants.
19

20

21

22

23

24

25

26

27

28
     PLAINTIFFS’ RENEWED MOTION TO COMPEL                          2101 Fourth Avenue, Suite 1500
     DOCUMENTS WITHHELD UNDER THE                                    Seattle, Washington 98121
                                          NEWMAN DU WORS LLP
     DELIBERATIVE PROCESS PRIVILEGE                                        (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
                   Case 2:17-cv-01297-MJP Document 364 Filed 08/22/19 Page 2 of 30



 1                                                             TABLE OF CONTENTS
 2                                                                                                                                                 Page
 3   Background ................................................................................................................................... 1
 4            A.       Defendants use the deliberative process privilege to conceal information the
 5                     Court needs to evaluate the alleged legitimacy of Defendants’ discriminatory
                       policies. ...................................................................................................................... 1
 6
              B.       The Ninth Circuit recognized that the Court may need to consider the events,
 7                     information, and documents leading up to the Ban in order to evaluate it. ............... 2
 8            C.       Subsequent Meet and Confer ..................................................................................... 3
 9
     Legal Standard .............................................................................................................................. 4
10

11   Argument ...................................................................................................................................... 4

12            A.       The deliberative process privilege is inapplicable in this case because the
                       government’s decisionmaking is the central issue..................................................... 4
13

14            B.       The privilege does not apply to many of Plaintiffs’ requests, which do not seek
                       deliberative material. ............................................................................................... 11
15

16   Conclusion .................................................................................................................................. 12

17

18

19

20

21

22

23

24

25

26

27

28
     PLAINTIFFS’ RENEWED MOTION TO COMPEL                    2101 Fourth Avenue, Suite 1500
     DOCUMENTS WITHHELD UNDER THE                              Seattle, Washington 98121
                                          Newman Du Wors LLP
     DELIBERATIVE PROCESS PRIVILEGE - i                              (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
                Case 2:17-cv-01297-MJP Document 364 Filed 08/22/19 Page 3 of 30


                                                   TABLE OF AUTHORITIES
 1

 2                                                                                                                                 Page(s)
 3   Cases
 4   Ariz. Dream Act Coal. v. Brewer,
         2014 WL 171923 (D. Ariz. Jan. 15, 2014) ................................................................................5
 5

 6   Assembly of Cal. v. U.S. Dep’t of Commerce,
        968 F.2d 916 (9th Cir. 1992) ...................................................................................................11
 7
     Carter v. U.S. Dep’t of Commerce,
 8      307 F.3d 1084 (9th Cir. 2002) ...................................................................................................9

 9   Del Socorro Quintero Perez v. United States,
        2016 WL 499025 (S.D. Cal. Feb. 9, 2016) ..............................................................................10
10
     In re Delphi Corp.,
11
         276 F.R.D. 81 (S.D.N.Y. 2011) .................................................................................................5
12
     Ensco Offshore Co. v. Salazar,
13      2010 WL 11538697 (E.D. La. Sept. 16, 2010) ........................................................................11

14   Fishermen’s Finest Inc. v. Gutierrez,
        2008 WL 2782909 (W.D. Wash. July 15, 2008) (Pechman, J.) ..............................................11
15
     FTC v. Warner Commc’ns Inc.,
16     742 F.2d 1156 (9th Cir. 1984) ......................................................................................... passim
17
     Greenpeace v. Nat’l Marine Fisheries Serv.,
18      198 F.R.D. 540 (W.D. Wash. 2000) ........................................................................................11

19   Heffernan v. City of Paterson,
        136 S. Ct. 1412 (2016) .............................................................................................................10
20
     Johnson v. Wetzel,
21      2016 WL 4158800 (M.D. Pa. Aug. 5, 2016) .............................................................................5
22
     Julian v. U.S. Dep’t of Justice,
23       806 F.2d 1411 (9th Cir. 1986) .................................................................................................11

24   Karnoski v. Trump,
        926 F.3d 1180 (9th Cir. 2019) ......................................................................................... passim
25
     Lahr v. Nat’l Transp. Safety Bd.,
26      569 F.3d 964 (9th Cir. 2009) ...................................................................................................11
27   MacNamara v. City of N.Y.,
28     249 F.R.D. 70 (S.D.N.Y. 2008) ...............................................................................................10

     PLAINTIFFS’ RENEWED MOTION TO COMPEL                    2101 Fourth Avenue, Suite 1500
     DOCUMENTS WITHHELD UNDER THE                              Seattle, Washington 98121
                                          Newman Du Wors LLP
     DELIBERATIVE PROCESS PRIVILEGE - ii                             (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
                 Case 2:17-cv-01297-MJP Document 364 Filed 08/22/19 Page 4 of 30


     Marilley v. McCamman,
 1
       2012 WL 4120633 (N.D. Cal. Sept. 19, 2012) ..........................................................................9
 2
     N. Pacifica, LLC v. City of Pacifica,
 3       274 F. Supp. 2d 1118 (N.D. Cal. 2003) .....................................................................................5

 4   N.L.R.B. v. Sears, Roebuck & Co.,
        421 U.S. 132 (1975) .............................................................................................................9, 11
 5
     Newport Pac. Inc. v. Cty. of San Diego,
 6      200 F.R.D. 628 (S.D. Cal. 2001) ...............................................................................................9
 7
     United States ex rel. Poehling v. UnitedHealth Grp.,
 8      2018 WL 8459926 (C.D. Dec. 14, 2018) ...................................................................................5

 9   Sanchez v. Johnson,
        2001 WL 1870308 (N.D. Cal. Nov. 19, 2001) ........................................................................10
10
     In re Sealed Case,
11       121 F.3d 729 (D.C. Cir. 1997) ...................................................................................................9
12
     In re Subpoena Duces Tecum Served on the Office of the Comptroller of
13       Currency,
         145 F.3d 1422 (D.C. Cir. 1998) ............................................................................................5, 9
14
     Thomas v. Cate,
15      715 F. Supp. 2d 1012 (E.D. Cal. 2010)......................................................................................5
16   United States v. Virginia,
        518 U.S. 515 (1996) ..........................................................................................................4, 6, 7
17

18   Univ. of Penn. v. E.E.O.C.,
        493 U.S. 182 (1990) ...................................................................................................................8
19
     Statutes
20
     Ariz. Dream Act, 2014 .....................................................................................................................6
21
     Rules
22
     Rule 34(b)(2)(C) ..............................................................................................................................2
23

24

25

26

27

28
     PLAINTIFFS’ RENEWED MOTION TO COMPEL                    2101 Fourth Avenue, Suite 1500
     DOCUMENTS WITHHELD UNDER THE                              Seattle, Washington 98121
                                          Newman Du Wors LLP
     DELIBERATIVE PROCESS PRIVILEGE - iii                            (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
             Case 2:17-cv-01297-MJP Document 364 Filed 08/22/19 Page 5 of 30



 1         This Court reached the correct conclusion when it overruled Defendants’ deliberative
 2   process privilege objections in July 2018. Since then, Defendants have only continued trying to
 3   weaponize this narrowly construed, qualified privilege—invoking the privilege in response to
 4   every single one of Plaintiffs’ 68 document requests and citing it as the sole basis to withhold or
 5   redact over 35,000 responsive and otherwise non-privileged documents. The information
 6   Defendants are withholding goes to the heart of this matter: rebutting Defendants’ assertion that
 7   their policy originated from independent military judgment and identifying the government’s
 8   motivations for banning transgender people from serving in the military. And it is exactly the
 9   information Plaintiffs and the Court need to test the government’s justifications under heightened
10   scrutiny.
11         The Ninth Circuit vacated this Court’s decision and remanded for the Court to assess the
12   propriety of the government’s privilege claims under the balancing test articulated in FTC v.
13   Warner Commc’ns Inc., 742 F.2d 1156 (9th Cir. 1984). Additional consideration of those four
14   factors, and even particularizing the analysis to specific categories of documents in dispute, only
15   reaffirms the Court’s original conclusion: Plaintiffs’ need for these materials overrides the
16   government’s interest in non-disclosure, and the Court should overrule the government’s
17   privilege objections. Separately, the privilege is wholly inapplicable to many of Plaintiffs’
18   document requests, which seek factual or other non-deliberative materials—an independent
19   reason why the Court should overrule those objections.
20                                            BACKGROUND
21
     A.    Defendants use the deliberative process privilege to conceal information the Court
22         needs to evaluate the alleged legitimacy of Defendants’ discriminatory policies.
23         This lawsuit alleges unconstitutional discrimination against current and prospective

24   transgender military service members arising from President Trump’s unlawful policies:

25   prohibiting transgender personnel from joining the military, forcing them to suppress their

26   identities or face discharge, and subjecting them to unequal treatment and stigmatization. (See

27   generally 2d Am. Compl., Dkt. No.347.) Both this Court and the Ninth Circuit have confirmed

28   Plaintiffs are entitled to discovery to substantiate their allegations that these policies (“the Ban”)
     PLAINTIFFS’ RENEWED MOTION TO COMPEL                    2101 Fourth Avenue, Suite 1500
     DOCUMENTS WITHHELD UNDER THE                              Seattle, Washington 98121
                                          Newman Du Wors LLP
     DELIBERATIVE PROCESS PRIVILEGE - 1                              (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
               Case 2:17-cv-01297-MJP Document 364 Filed 08/22/19 Page 6 of 30



 1   were not animated by independent military judgment and were the product of impermissible
 2   discriminatory intent.
 3          For nearly two years, Plaintiffs have tried to do so. They served three sets of requests for
 4   production containing 68 separate document requests. These requests go to the heart of
 5   Plaintiffs’ claims, seeking, among other things, documents related to the government’s purported
 6   justifications for the Ban; communications and materials considered by the so-called “Panel of
 7   Experts”—the body on which the government rests its core assertion that the Ban was animated
 8   by independent military judgment; and substantial factual information, including statistics and
 9   data regarding transgender military service, waivers for disqualifying conditions, and other
10   objective data. (See Dkt. No. 299 at 3; Ex. 1, Resp. to Pls.’ 1st RFPs; Ex. 2, Resp. to Pls.’ 2d
11   RFPs; Ex. 3, Resp. to Pls.’ 3d RFPs.)
12          Defendants have stonewalled these efforts, insisting—without legal support and even after
13   this Court and the Ninth Circuit concluded otherwise—that discovery should be limited to an
14   “administrative record.” (E.g., Ex. 3, Resp. to Pls.’ 3d RFPs at 3.) The deliberative process
15   privilege, moreover, has been central to Defendants’ effort to prevent meaningful discovery.1
16   They have raised deliberative process objections to every request Plaintiffs have made—even
17   those seeking plainly non-deliberative materials. And they have further obfuscated matters by
18   failing to state whether they withheld any responsive documents for any specific document
19   request, as Rule 34(b)(2)(C) requires. Defendants assert the deliberative process privilege as a
20   basis for withholding or redacting over 50,000 responsive documents, and as the sole basis for
21   withholding or redacting approximately 35,000 responsive documents.
22
     B.     The Ninth Circuit recognized that the Court may need to consider the events,
23          information, and documents leading up to the Ban in order to evaluate it.
24          Plaintiffs moved to compel documents withheld under the deliberative process privilege in

25   May 2018, and the Court granted their motion on July 27, 2018. (Dkt. Nos. 245, 299.) The Court

26

27   1
            Defendants also rely heavily on the presidential communications privilege. This motion does not address
28   those claims, which Plaintiffs will address, if needed, at the appropriate time, consistent with the Ninth Circuit’s
     guidance.
     PLAINTIFFS’ RENEWED MOTION TO COMPEL                                                   2101 Fourth Avenue, Suite 1500
     DOCUMENTS WITHHELD UNDER THE                                                              Seattle, Washington 98121
                                                            Newman Du Wors LLP
     DELIBERATIVE PROCESS PRIVILEGE - 2                                                              (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
               Case 2:17-cv-01297-MJP Document 364 Filed 08/22/19 Page 7 of 30



 1   considered the Warner factors and concluded that the privilege “[did] not apply in this case.”
 2   (Dkt. No. 299 at 7–9.) Defendants then filed a petition for a writ of mandamus to the Ninth
 3   Circuit. (Dkt No. 302.) The Ninth Circuit vacated this Court’s decision but expressed no opinion
 4   on the ultimate merits of Plaintiffs’ motion nor questioned the Court’s core conclusions. Rather,
 5   the Ninth Circuit remanded for the Court to provide a more fulsome discussion and balancing of
 6   the relevant factors. Karnoski v. Trump, 926 F.3d 1180, 1206 (9th Cir. 2019). The Ninth Circuit
 7   found that two of the four factors—availability of other evidence and the government’s role in
 8   the litigation—definitively favor Plaintiffs. Id. But it said the record was inadequate to evaluate
 9   the remaining factors, the relevance of the information and the “military’s countervailing
10   confidentiality interest,” id., and remanded with instructions for this Court to provide additional
11   discussion of those factors.
12         The Ninth Circuit also resolved several points that bear directly on Plaintiffs’ deliberative
13   process challenge. First, the Court confirmed that heightened constitutional scrutiny—not
14   rational basis—applies to Plaintiffs’ claims. That standard expressly requires testing the
15   government’s justifications for its discriminatory classification to ensure they are “exceedingly
16   persuasive … genuine, not hypothesized or invented post hoc in response to litigation.” Id. at
17   1200 (quotations omitted). Second, the Ninth Circuit found that discovery should not be limited
18   to the 2018 Memorandum and “Panel of Experts,” recognizing, for example, that the “litigation
19   may require the district court to consider the basis of the President’s initial decision,” which
20   “may implicate … the deliberative process privilege.” Id. at 1204. Finally, the Ninth Circuit
21   indicated that when balancing the Warner factors, the Court should consider “categories” of
22   documents separately only “[i]f Defendants persuasively argue that a more granular analysis
23   would be proper”—placing the burden on Defendants to demonstrate that a “more granular”
24   approach is necessary to evaluate the propriety of their privilege claims. Id. at 1206 (emphasis
25   added).
26   C.    Subsequent Meet and Confer
27         Following the Ninth Circuit’s ruling, the parties met and conferred on two separate
28   occasions by telephone and exchanged letters regarding their positions on the issues.
     PLAINTIFFS’ RENEWED MOTION TO COMPEL                    2101 Fourth Avenue, Suite 1500
     DOCUMENTS WITHHELD UNDER THE                              Seattle, Washington 98121
                                          Newman Du Wors LLP
     DELIBERATIVE PROCESS PRIVILEGE - 3                              (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
             Case 2:17-cv-01297-MJP Document 364 Filed 08/22/19 Page 8 of 30



 1   (D. Siegfried Decl. ¶¶ 9-17; Ex. 55, 7/25/2019 D. Siegfried Ltr.; Ex. 56, 8/2/2019 A. Carmichael
 2   Ltr.) Plaintiffs made various efforts to engage Defendants on narrowing the parties’ disputes, but
 3   these conferences have not been productive because Defendants insist that the parties proceed on
 4   a document-by-document basis. The parties reached an impasse, precipitating this motion.
 5                                         LEGAL STANDARD
 6         The deliberative process privilege protects materials that are “predecisional,” meaning they
 7   were “generated before the adoption of an agency’s policy or decision,” and “deliberative,”
 8   meaning they contain “opinions, recommendations, or advice about agency policies.” Warner,
 9   742 F.2d at 1161. “Purely factual material that does not reflect deliberative processes is not
10   protected,” id., and the government must “segregate and disclose non-privileged factual
11   information within a document.” Karnoski, 926 F.3d at 1203-04; Warner, 742 F.2d at 1156. It is
12   also a qualified privilege, and may be overcome where plaintiffs’ claims and the needs of the
13   case require disclosure. Warner, 742 F.2d at 1161. The party opposing discovery has the burden
14   of establishing that the deliberative process privilege applies. Greenpeace v. Nat’l Marine
15   Fisheries Serv., 198 F.R.D. 540, 543 (W.D. Wash. 2000).
16                                              ARGUMENT
17
     A.    The deliberative process privilege is inapplicable in this case because the
18         government’s decisionmaking is the central issue.
19         The Court should overrule Defendants’ deliberative process objections. The Ninth Circuit

20   squarely held that Plaintiffs’ constitutional claims turn on the government’s justifications for

21   discriminating against transgender service members—including whether they are “genuine, not

22   hypothesized or invented post hoc in response to litigation.” Karnoski, 926 F.3d at 1206 (quoting

23   United States v. Virginia, 518 U.S. 515, 533 (1996)). Yet that is precisely the evidence

24   Defendants wish to shield under the qualified privilege. Under the Ninth Circuit’s balancing test,

25   Plaintiffs’ need for these materials overrides the government’s interest in non-disclosure.

26         To determine whether the privilege is overcome, the Ninth Circuit “balance[s] four

27   factors”: “1) the relevance of the evidence; 2) the availability of other evidence; 3) the

28   government’s role in the litigation; and 4) the extent to which disclosure would hinder frank and
     PLAINTIFFS’ RENEWED MOTION TO COMPEL                    2101 Fourth Avenue, Suite 1500
     DOCUMENTS WITHHELD UNDER THE                              Seattle, Washington 98121
                                          Newman Du Wors LLP
     DELIBERATIVE PROCESS PRIVILEGE - 4                              (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
                Case 2:17-cv-01297-MJP Document 364 Filed 08/22/19 Page 9 of 30



 1   independent discussion regarding contemplated policies and decisions.” Karnoski, 926 F.3d at
 2   1206. The privilege must be “strictly confined within the narrowest possible limits,” United
 3   States ex rel. Poehling v. UnitedHealth Grp., 2018 WL 8459926, at *9 (C.D. Dec. 14, 2018), and
 4   is especially weak where deliberations are precisely what are at issue. “[T]he fact that the
 5   decision making process is at issue…weighs heavily against [an] assertion of privilege.” Thomas
 6   v. Cate, 715 F. Supp. 2d 1012, 1021 (E.D. Cal. 2010); Johnson v. Wetzel, 2016 WL 4158800, at
 7   *5 (M.D. Pa. Aug. 5, 2016) (“[W]hen the constitutional integrity of the government’s
 8   deliberative process is called into question, the asserted privilege is accorded little weight.”).
 9   Indeed, many courts hold that the privilege “is not appropriately asserted” when a plaintiff’s
10   claim “turns on the government’s intent.” In re Subpoena Duces Tecum Served on the Office of
11   the Comptroller of Currency, 145 F.3d 1422, 1424 (D.C. Cir. 1998) (stating it is “obvious” the
12   privilege “has no place” in a “constitutional claim for discrimination”).
13         No matter the test, however, when claims challenge discrimination within the
14   government’s deliberative process, courts invariably find the privilege overcome. As one court
15   explained, the question “whether the privilege is categorically inapplicable or dependent on a
16   balancing of factors... is more stylistic than substantive,” because “[w]here the deliberative or
17   decisionmaking process is the ‘central issue’ in the case, the need for the deliberative documents
18   will outweigh the possibility that disclosure will inhibit future candid debate among agency
19   decision-makers.” In re Delphi Corp., 276 F.R.D. 81, 85 (S.D.N.Y. 2011) (emphasis added);
20   e.g., Thomas, 715 F. Supp. 2d at 1021; Ariz. Dream Act Coal. v. Brewer, 2014 WL 171923 (D.
21   Ariz. Jan. 15, 2014); N. Pacifica, LLC v. City of Pacifica, 274 F. Supp. 2d 1118 (N.D. Cal.
22   2003).
23         So too here. The Ninth Circuit already held that “[t]he second and third criteria”—the
24   availability of other evidence and the government’s role in the litigation—“favor Plaintiffs.”
25   Karnoski, 926 F.3d at 1206. The same is true of the other two Warner factors.
26         1.     The relevance of requested materials strongly favors disclosure.
27         The Ninth Circuit held that “the 2018 Policy on its face treats transgender persons
28   differently than other persons, and consequently” this Court should “apply[] intermediate
     PLAINTIFFS’ RENEWED MOTION TO COMPEL                    2101 Fourth Avenue, Suite 1500
     DOCUMENTS WITHHELD UNDER THE                              Seattle, Washington 98121
                                          Newman Du Wors LLP
     DELIBERATIVE PROCESS PRIVILEGE - 5                              (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
             Case 2:17-cv-01297-MJP Document 364 Filed 08/22/19 Page 10 of 30



 1   scrutiny.” Karnoski, 926 F.3d at 1201–02. Such heightened scrutiny puts evidence of the
 2   government’s genuine deliberations and motivations squarely at issue in this suit. See Virginia,
 3   518 U.S. at 533; Ariz. Dream Act, 2014 WL 171923, at *3 (holding documents “highly relevant”
 4   to rational basis challenge because “the Court must consider the actual intent behind [the]
 5   policy”). Evidence of the government’s actual motivations is obviously relevant both to claims
 6   turning on the government’s motivations and to its defense that the military was not influenced
 7   whatsoever by President Trump’s announced policy. All of the categories of documents
 8   Plaintiffs requested (and Defendants withheld) are directly relevant to Plaintiffs’ ability to
 9   substantiate their constitutional claims and to rebut Defendants’ defenses.
10         Carter Policy Formulation. Documents regarding the formulation of the Carter Policy are
11   directly relevant to rebutting Defendants’ claims that the Ban is the product of reasoned and
12   independent military judgment and showing their true motivation was unlawful. These
13   documents would reveal, for example, whether a group of military experts considered the same
14   evidence, argument, or purported justifications for the Ban and rejected them just two years
15   prior. Additionally, this evidence would reveal information, testimony, or data that the “Panel of
16   Experts” did not consider or evaluate, which would create the inference that the panel’s
17   considerations and decisions were constrained by the President’s directives, consistent with
18   Plaintiffs’ theory of the case.
19         Carter Policy Implementation. The Carter Policy’s implementation is likewise relevant
20   to rebutting and undermining the Ban’s purported justifications, including claimed concerns
21   about unit cohesion and military readiness. Such documents (which cannot be predecisional)
22   would demonstrate that the supposed reasons animating the Ban did not actually arise when the
23   Carter Policy was implemented and open service was permitted. This would show the military
24   abandoned “a less intrusive means” of achieving its goals under heightened scrutiny, Karnoski,
25   926 F.3d at 1200, and that the reasons offered for the Ban are pretextual and a cover for
26   unconstitutional discrimination.
27         Military Service by Transgender People between President Trump’s Inauguration
28   and July 2017 Tweets. Documents about military service by transgender people between
     PLAINTIFFS’ RENEWED MOTION TO COMPEL                    2101 Fourth Avenue, Suite 1500
     DOCUMENTS WITHHELD UNDER THE                              Seattle, Washington 98121
                                          Newman Du Wors LLP
     DELIBERATIVE PROCESS PRIVILEGE - 6                              (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
            Case 2:17-cv-01297-MJP Document 364 Filed 08/22/19 Page 11 of 30



 1   President Trump’s inauguration and the time he announced the Ban on Twitter in July 2017 are
 2   relevant to examining whether there was any basis in evidence for the purported justifications the
 3   President initially offered—which have been carried through in his subordinates’ subsequent
 4   implementation and refinement of his directive. To the extent the current policy implemented
 5   what was decided in 2017, heightened scrutiny requires the government to justify—and Plaintiffs
 6   challenge—its policy at the time of decision. This is no less relevant because of the subsequent
 7   so-called “Panel of Experts,” which Plaintiffs contend was a post-hoc effort to backfill a
 8   justification for an already-announced policy.
 9         Panel Communications. These documents are relevant to Plaintiffs’ claims that the
10   panel’s process was constrained. Such documents will reveal whether the panel was told what it
11   could and could not consider and its perceived freedom to oppose the President’s announced
12   policy. Communications among panel members may also reveal impermissible discriminatory
13   intent, stereotypes and overbroad generalizations, suppression of additional dissenting views, or
14   that the panel’s process was pretextual. Since the government seeks to rely heavily on military
15   deference, this evidence is critical to understanding the true nature of the panel’s motivations.
16         Testimony, Documents, and Data the Panel Received. Understanding the unfiltered
17   scope of what the panel actually considered is crucial to assessing whether its deliberations were
18   truly the product of reasoned and independent military judgment, or whether the evidence and
19   data provided was incomplete or insufficient to justify its recommendations. Such documents are
20   also relevant to compare what the panel considered versus what the Carter Policy Working
21   Group considered.
22         Panel Deliberations and Decisions. These documents are indisputably relevant to the
23   panel’s “genuine, not hypothesized or invented” justifications for the government’s
24   discriminatory policy, and may show the extent to which political or other perceived constraints
25   shaped the panel’s discriminatory recommendations. Virginia, 518 U.S. at 533. That includes
26   whether the panel even considered a “less intrusive means” of achieving its goals. Karnoski, 926
27   F.3d at 1200. The government’s heavy reliance on military deference only amplifies the
28   relevance of this information.
     PLAINTIFFS’ RENEWED MOTION TO COMPEL                    2101 Fourth Avenue, Suite 1500
     DOCUMENTS WITHHELD UNDER THE                              Seattle, Washington 98121
                                          Newman Du Wors LLP
     DELIBERATIVE PROCESS PRIVILEGE - 7                              (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
               Case 2:17-cv-01297-MJP Document 364 Filed 08/22/19 Page 12 of 30



 1            February 2018 Department of Defense Report and Secretary Mattis’ February 23,
 2   2018 Memorandum. Documents related to this Report are again relevant to decisionmakers’
 3   genuine motivations, and could reveal if non-military political or other considerations influenced
 4   what Defendants are asserting was purely a military decision requiring military deference.2
 5            President Trump’s March 2018 Memorandum. Documents related to the Memo are
 6   relevant to the actual motivations behind the 2018 policy. They may reveal the extent to which
 7   animus or non-military considerations undeserving of deference shaped that policy, and the
 8   extent to which the 2018 Policy and March Memorandum were pre-ordained from the start and
 9   constrained by the President, including his prior Tweets and Ban.
10            Implementation of Secretary Mattis’ February 2018 Memorandum and Transgender
11   Military Service since February 2018. These documents (in addition to being postdecisional
12   and thus outside the scope of the privilege) are relevant to the military’s experience with
13   transgender service, and whether stated readiness concerns are actually reflected in that
14   experience, or are instead post hoc justifications for discrimination. This evidence may reveal
15   that, as the Carter Policy Working Group found, discrimination against transgender service
16   members and applicants is actually harmful to military readiness and unit cohesion.
17            Relevance thus weighs strongly in favor of disclosure for each category of documents at
18   issue.
19            2.    Discovery would not chill frank and legitimate discussion.
20            The final Warner factor—whether disclosure will chill frank discussion—cannot salvage
21   Defendants’ privilege claims. Courts do not lightly assume disclosing deliberations will hamper
22   future discussions. E.g., Univ. of Penn. v. E.E.O.C., 493 U.S. 182, 200-01 (1990) (rejecting
23   “chilling effect” argument: while “it is possible” decisionmakers “may become less candid as the
24   possibility of disclosure increases, others may simply ground their evaluations in specific
25

26
     2
             After a prolonged discovery dispute with a third party, Plaintiffs have obtained documents indicating that
27   political appointees within the Department of Defense bypassed their own “Panel of Experts” after it apparently
     failed to supply adequate support for the policy, and directly solicited an anti-transgender advocate for help after the
28   panel completed its work. Ex. 53-54. These documents just scratch the surface and without discovery from
     Defendants directly, Plaintiffs will not truly know the process culminating in the February 2018 report.
     PLAINTIFFS’ RENEWED MOTION TO COMPEL                                                   2101 Fourth Avenue, Suite 1500
     DOCUMENTS WITHHELD UNDER THE                                                             Seattle, Washington 98121
                                                            Newman Du Wors LLP
     DELIBERATIVE PROCESS PRIVILEGE - 8                                                             (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
            Case 2:17-cv-01297-MJP Document 364 Filed 08/22/19 Page 13 of 30



 1   examples and illustrations in order to deflect potential claims of bias or unfairness”); Carter v.
 2   U.S. Dep’t of Commerce, 307 F.3d 1084, 1092 (9th Cir. 2002) (rejecting “chilling effect
 3   argument”); Marilley v. McCamman, 2012 WL 4120633, at *6 (N.D. Cal. Sept. 19, 2012). That
 4   is because candor among decisionmakers is not an end in itself; courts protect deliberations only
 5   so much as necessary to promote “the agency’s ability to perform its functions.” Carter, 307
 6   F.3d at 1090; In re Sealed Case, 121 F.3d 729, 751 (D.C. Cir. 1997) (privilege does not protect
 7   candor at all costs given “the goal of open government”).
 8         The government cannot treat a common law, judicial policy in favor of candor as a shield
 9   against discovery of unlawful motivations, because the very purpose of the Fourteenth
10   Amendment is to deter discriminatory policymaking. Indeed, when the purpose of a lawsuit is to
11   “deliberately expose[] government decisionmaking to the light,” any chilling concern
12   “evaporates.” In re Subpoena, 145 F.3d at 1424. And here the only views disclosure would chill
13   are discriminatory ones, which cuts in favor of disclosure: “if because of this case, members of
14   government agencies acting on behalf of the public at large are reminded that they are subject to
15   scrutiny, a useful purpose will have been served.” Marilley, 2012 WL 4120633, at *6; accord
16   Newport Pac. Inc. v. Cty. of San Diego, 200 F.R.D. 628, 640 (S.D. Cal. 2001)). The same is true
17   to the extent that discovery reveals a disconnect between the actual and stated degree of
18   independent judgment underlying a particular policy.
19         The risk of chilling is particularly low here, where, unlike the typical situation where the
20   government wants to shield opposing views it considered but did not adopt, the government has
21   publicly aired, endorsed, and adopted both sides of the debate within a period of less than two
22   years. If all internal policy deliberations truly focused on the merits of the Carter Policy versus
23   the Ban—and not, say, animus or political constraints influencing decision-making—then there
24   is no reason to think disclosure would discourage candid discussion. Moreover, to the extent
25   communications involve reasoning the government ultimately adopted—whether the Carter
26   Policy or the Ban—there is no chilling effect because “agency employees will generally be
27   encouraged rather than discouraged by public knowledge that their policy suggestions have been
28   adopted by the agency.” N.L.R.B. v. Sears, Roebuck & Co., 421 U.S. 132, 161 (1975). The
     PLAINTIFFS’ RENEWED MOTION TO COMPEL                    2101 Fourth Avenue, Suite 1500
     DOCUMENTS WITHHELD UNDER THE                              Seattle, Washington 98121
                                          Newman Du Wors LLP
     DELIBERATIVE PROCESS PRIVILEGE - 9                              (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
              Case 2:17-cv-01297-MJP Document 364 Filed 08/22/19 Page 14 of 30



 1   potential for chilling is further reduced here because the deliberations involve military and
 2   medical experts bound and motivated by professional obligations to provide candid counsel,
 3   insulating deliberations from a chilling effect. See MacNamara v. City of N.Y., 249 F.R.D. 70, 83
 4   (S.D.N.Y. 2008) (concluding disclosure would not chill candor among police because “NYPD
 5   employees retain a strong incentive—namely, a desire to enhance public safety and to fulfill their
 6   professional obligations—to relay to their superiors recommendations regarding operational
 7   policies”).
 8          Finally, the Court could mitigate any residual concerns about publicly disclosing the
 9   government’s deliberations through a protective order. E.g., Sanchez v. Johnson, 2001 WL
10   1870308, at *7 (N.D. Cal. Nov. 19, 2001) (“[T]he Court finds that the protective order that is
11   currently in place, with minor modification, will sufficiently protect Defendants interests.”); Del
12   Socorro Quintero Perez v. United States, 2016 WL 499025, at *7 (S.D. Cal. Feb. 9, 2016).
13          In sum, under any balancing of the Warner factors, Plaintiffs’ need for evidence of the
14   government’s motivations underlying the Ban override the government’s interest in non-
15   disclosure. The Ninth Circuit already found two of the four factors conclusively favor disclosure,
16   the documents Plaintiffs seek are directly relevant to their claims, and there is no legitimate
17   reason to fear that disclosure will have a chilling effect on future deliberations.
18          The government cannot meet its burden of “persuasively argu[ing] that a more granular
19   analysis would be proper,” Karnoski, 926 F.3d at 1206, given its own approach to discovery and
20   privilege in this case.3 Nevertheless, whether applied to the case as a whole or particularized by
21   specific categories of documents in dispute, further analysis of the Warner factors only confirms
22   the deliberative process privilege must yield.
23

24

25

26
     3
            “After all, in the law, what is sauce for the goose is normally sauce for the gander.” Heffernan v. City of
27   Paterson, 136 S. Ct. 1412, 1418 (2016). Here, for example, the government ran a single search for responsive
     documents across all 68 of Plaintiffs’ requests for production, without considering the specific categories of
28   documents Plaintiffs requested. D. Siegfried Decl. ¶ 14. It likewise cut-and-pasted the same boilerplate privilege
     objections in response to every request. See Pls.’ Mot. Compel Adequate Response, Dkt. No. 358, at 1-4.
     PLAINTIFFS’ RENEWED MOTION TO COMPEL                                                   2101 Fourth Avenue, Suite 1500
     DOCUMENTS WITHHELD UNDER THE                                                             Seattle, Washington 98121
                                                             Newman Du Wors LLP
     DELIBERATIVE PROCESS PRIVILEGE - 10                                                            (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
            Case 2:17-cv-01297-MJP Document 364 Filed 08/22/19 Page 15 of 30


     B.    The privilege does not apply to many of Plaintiffs’ requests, which do not seek
 1
           deliberative material.
 2

 3         Independently, the deliberative process privilege is completely inapplicable to many of

 4   Plaintiffs’ requests. The privilege, as its name implies, is limited to policy-oriented opinions or

 5   deliberations that “reveal the mental processes of the decisionmaker.” Assembly of Cal. v. U.S.

 6   Dep’t of Commerce, 968 F.2d 916, 921 (9th Cir. 1992). It does not extend to “purely factual

 7   material.” Julian v. U.S. Dep’t of Justice, 806 F.2d 1411, 1419 (9th Cir. 1986). Nor does it

 8   permit the government to withhold communications that were adopted as the basis for a policy or

 9   that post-date the decision to adopt the policy. Sears, 421 U.S. at 161. It is concerned only with

10   the quality of decisions—not the quality of after-the-fact justifications—and those later

11   deliberations cannot possibly impact a decision already made. Id. at 152; accord Fishermen’s

12   Finest Inc. v. Gutierrez, 2008 WL 2782909, at *2 (W.D. Wash. July 15, 2008) (Pechman, J.) (“A

13   document that was prepared to support a decision already made is not predecisional.”).

14         A party cannot elide this dispositive distinction by reframing mere justifications as

15   precursors to subsequent decisions. The Ninth Circuit rejects attempts to bring post-decisional

16   documents within the ambit of the privilege by claiming a “continuing process of agency self-

17   examination”; otherwise, “the privilege would be boundless,” when it is supposed to be

18   “narrowly construed.” Lahr v. Nat’l Transp. Safety Bd., 569 F.3d 964, 981 (9th Cir. 2009);

19   Greenpeace, 198 F.R.D. at 543. Once a decision is made, all subsequent communications

20   necessarily are non-privileged justifications “to buttress that fait accompli.” Ensco Offshore Co.

21   v. Salazar, 2010 WL 11538697, at *8 (E.D. La. Sept. 16, 2010).

22         Many of Defendants’ privilege objections here contravene these settled principles,

23   asserting the deliberative process privilege in response to dozens of document requests that seek

24   (1) factual information, (2) information about non-policy oriented decisions, and (3) post-

25   decisional materials. For example, Defendants lodge privilege objections to Plaintiffs’ request

26   for (i) operative military policies and procedures (RFP No. 13); (ii) documents related to waiver

27   applications and discharge proceedings (RFP Nos. 16-19); (iii) statistical data related to costs

28   associated with the Ban (RFP Nos. 25-26); (iv) statistical and factual information about military
     PLAINTIFFS’ RENEWED MOTION TO COMPEL                    2101 Fourth Avenue, Suite 1500
     DOCUMENTS WITHHELD UNDER THE                              Seattle, Washington 98121
                                          Newman Du Wors LLP
     DELIBERATIVE PROCESS PRIVILEGE - 11                             (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
             Case 2:17-cv-01297-MJP Document 364 Filed 08/22/19 Page 16 of 30



 1   service by transgender individuals (RFP Nos. 36-47, 50-54, 58-59, 66, 68); and (v) statistical and
 2   factual information related to military healthcare generally, including conditions unrelated to
 3   transgender status (RFP Nos. 47-50, 55-57). These requests for statistical data and information
 4   about non-policy-oriented decisions seek information plainly outside the privilege’s scope. The
 5   same is true of documents regarding “implementation” of the Carter Policy and the Ban,
 6   “rescission” of the Carter Policy, panel documents that post-date its final vote, or documents
 7   post-dating the Mattis Report—all of which are post-decisional. (A complete list of inapplicable
 8   documents and requests is attached in Appendix A.)
 9         Plaintiffs respectfully request the Court overrule these deliberative process privilege
10   objections and compel Defendants to produce all improperly withheld responsive documents.
11                                            CONCLUSION
12         If Defendants’ objections and privilege claims stand, Plaintiffs will be blocked from doing
13   exactly what this Court and the Ninth Circuit confirmed they have a right to do: gather
14   documents and information related to serious allegations of unconstitutional discrimination.
15   More important, meaningful judicial review of the Ban—and Defendants’ assertion that it is the
16   product of independent military judgment—will be nearly impossible because the Court will be
17   forced to either accept or reject the government’s claims on face value, rather than having a
18   chance to examine the underlying evidence. The Court should overrule Defendants’ deliberative
19   process objections and compel Defendants to disclose all documents and information withheld
20   on that basis.
21

22

23

24

25

26

27

28
     PLAINTIFFS’ RENEWED MOTION TO COMPEL                    2101 Fourth Avenue, Suite 1500
     DOCUMENTS WITHHELD UNDER THE                              Seattle, Washington 98121
                                          Newman Du Wors LLP
     DELIBERATIVE PROCESS PRIVILEGE - 12                             (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
            Case 2:17-cv-01297-MJP Document 364 Filed 08/22/19 Page 17 of 30



 1   Respectfully submitted August 22, 2019.
 2

 3                                             NEWMAN DU WORS LLP
 4

 5

 6                                             Derek A. Newman, WSBA No. 26967
                                               dn@newmanlaw.com
 7                                             Jason B. Sykes, WSBA No. 44369
                                               jason@newmanlaw.com
 8                                             Rachel Horvitz, WSBA No. 52987
                                               rachel@newmanlaw.com
 9
                                               2101 Fourth Ave., Ste. 1500
10                                             Seattle, WA 98121
                                               (206) 274-2800
11
                                               LAMDBA LEGAL DEFENSE AND
12                                             EDUCATION FUND, INC.
                                               Tara Borelli, WSBA No. 36759
13
                                               tborelli@lambdalegal.org
14                                             Camilla B. Taylor (admitted pro hac vice)
                                               Peter C. Renn (admitted pro hac vice)
15                                             Sasha J. Buchert (admitted pro hac vice)
                                               Kara N. Ingelhart (admitted pro hac vice)
16                                             Carl Charles (admitted pro hac vice)
                                               Paul D. Castillo (admitted pro hac vice)
17

18                                             OUTSERVE-SLDN, INC.
                                               Peter E. Perkowski (admitted pro hac vice)
19
                                               KIRKLAND & ELLIS LLP
20                                             James F. Hurst, P.C. (admitted pro hac vice)
                                               Stephen R. Patton (admitted pro hac vice)
21                                             Jordan M. Heinz (admitted pro hac vice)
                                               Vanessa Barsanti (admitted pro hac vice)
22
                                               Daniel I. Siegfried (admitted pro hac vice)
23                                             Joseph B. Tyson (admitted pro hac vice)

24                                             Counsel for Plaintiffs
25

26

27

28
     PLAINTIFFS’ RENEWED MOTION TO COMPEL                    2101 Fourth Avenue, Suite 1500
     DOCUMENTS WITHHELD UNDER THE                              Seattle, Washington 98121
                                          Newman Du Wors LLP
     DELIBERATIVE PROCESS PRIVILEGE - 13                             (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
            Case 2:17-cv-01297-MJP Document 364 Filed 08/22/19 Page 18 of 30



 1                                      CERTIFICATE OF SERVICE
 2         The undersigned certifies under penalty of perjury under the laws of the United States of
 3   America and the laws of the State of Washington that all participants in the case are registered
 4   CM/ECF users and that service of the foregoing documents will be accomplished by the
 5   CM/ECF system on August 22, 2019.
 6

 7

 8                                                Jason B. Sykes, WSBA No. 44369
                                                  jason@newmanlaw.com
 9                                                2101 Fourth Ave., Ste. 1500
                                                  Seattle, WA 98121
10                                                (206) 274-2800
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     PLAINTIFFS’ RENEWED MOTION TO COMPEL                    2101 Fourth Avenue, Suite 1500
     DOCUMENTS WITHHELD UNDER THE                              Seattle, Washington 98121
                                          Newman Du Wors LLP
     DELIBERATIVE PROCESS PRIVILEGE - 14                             (206) 274-2800
     [Case No.: 2:17-cv-01297-MJP]
                         Case 2:17-cv-01297-MJP Document 364 Filed 08/22/19 Page 19 of 30



                                                            Appendix A

                   Categories of Documents To Which The Deliberative Process Privileged Does Not Apply

Category of Documents           Document Request(s)                                                            Basis
                                                                                                                Non-deliberative
 Operative military policies,   RFP No. 13: All currently operative military policies, directives, or           Post-decisional
 directives, or procedures re   procedures that pertain exclusively to transgender service members.
transgender service members

                                                                                                                  Non-deliberative
                                RFP No. 16: All Documents or Communications relating to any application
                                (including any action taken on such application) by a transgender person for
                                a waiver sought for the purpose of accessing into the U.S. military.

                                RFP No. 17: With respect to waivers sought by transgender people for the
                                purpose of accessing into the U.S. military, Documents sufficient to show
                                the number of such waivers requested, the number of such waivers granted,
                                and the number of such waivers denied.

   Waiver applications and      RFP No. 18: With respect to waivers sought by transgender people for the
  discharge proceedings for     purpose of accessing into the U.S. military, all Documents or
   transgender individuals      Communications relating to the purpose or bases for the denial of such
                                waivers.

                                RFP No. 19: All Documents or Communications, between June 30, 2017
                                and the present, relating to discharge proceedings against any transgender
                                service member serving in the U.S. military.

                                RFP No. 20: All Documents or Communications, between June 30, 2017
                                and the present, relating to any transgender person who has applied to join
                                the U.S. military.




                                                                  1
                          Case 2:17-cv-01297-MJP Document 364 Filed 08/22/19 Page 20 of 30



Category of Documents           Document Request(s)                                                             Basis
                                                                                                                 Factual
                                RFP No. 24: All Documents or Communications relating to the cost of              Non-deliberative
                                implementing the policy set forth in the August 25, 2017, memorandum
                                entitled “Presidential Memorandum for the Secretary of Defense and the
                                Secretary of Homeland Security.”

                                RFP No. 25: All estimates or calculations, and related Documents and
                                Communications, relating to the cost of separating currently serving
                                transgender people from the military.

                                  RFP No. 26: Documents sufficient to show the total annual amount spent
                                  and average, actual, or estimated annual per person cost of hormone therapy
                                  provided to service members for each of fiscal years 2015, 2016, and 2017,
                                  and for the year to date of fiscal year 2018, including without limitation
                                  hormone therapy for the treatment of hypogonadism, hypothyroidism,
                                  hyperthyroidism, prostate cancer, breast cancer, growth hormone
Statistical data related to costs deficiency, menopause, osteoporosis, and transgender hormone therapy.
   associated with the Ban




                                                                  2
                        Case 2:17-cv-01297-MJP Document 364 Filed 08/22/19 Page 21 of 30



Category of Documents         Document Request(s)                                                           Basis
                                                                                                             Factual
                              RFP No. 37: Documents sufficient to show the number of persons accessed        Non-deliberative
                              into the military while known by military officials to be transgender, and
                              the number of persons retained by the military after becoming known as
                              transgender, since June 30, 2016.

    Statistical and factual   RFP No. 38: Documents sufficient to show both the number of persons
 information about military   accessed into the military while known by the military to have a diagnosis
   service by transgender     of gender dysphoria, and the number of persons retained by the military
          individuals         after a diagnosis of gender dysphoria while in military service, since June
                              30, 2016.




                                                                3
                        Case 2:17-cv-01297-MJP Document 364 Filed 08/22/19 Page 22 of 30



Category of Documents         Document Request(s)                                                           Basis
                                                                                                             Factual
                              RFP No. 39: All documents relating to numbers or estimates of persons          Non-deliberative
                              with gender dysphoria (whether or not presently diagnosed) currently
                              serving in the military, or who are in the process of accessing.

                              RFP No. 40: All documents relating to the numbers or estimates of
                              transgender persons (whether or not open about their gender identity)
                              currently serving in the military, or who are in the process of accessing.

                              RFP No. 41: All documents describing or relating to differences in the
                              number of transgender persons in the military and the number of persons
                              with gender dysphoria in the military, if a difference in those numbers
                              exists.

                              RFP No. 42: Documents sufficient to show, for each service branch since
    Statistical and factual   June 30, 2016, the name, rank, and service unit of each service member a)
 information about military
                              who requested a change to their gender marker in the Defense Enrollment
   service by transgender
                              Eligibility Reporting System (DEERS), and b) whose gender marker in
     individuals (cont’d)     DEERS has been changed.

                              RFP No. 43: Documents sufficient to show the number, identity, service
                              branch and military unit, theatre, and circumstances of any transgender
                              service member evacuated from theatres of deployment due to medical
                              and/or mental health reasons since June 30, 2016, including the nature of
                              the medical or mental health reason and the circumstances that led to the
                              decision to evacuate.

                              RFP No. 44: Documents sufficient to show, for each service branch since
                              June 30, 2016, the name, rank, and service unit of each transgender service
                              member rendered non-deployable on account of gender dysphoria or
                              transition-related medical care, and the duration of and specific reason(s)
                              for such non-deployability.




                                                                4
                        Case 2:17-cv-01297-MJP Document 364 Filed 08/22/19 Page 23 of 30



Category of Documents         Document Request(s)                                                              Basis
                                                                                                                Factual
                              RFP No. 45: Documents sufficient to show, for each service branch for the         Non-deliberative
                              period since June 30, 2016, the name, rank, and service unit of each
                              transgender service member who was deployed overseas, and the duration,
                              location, and nature of their deployment.

                              RFP No. 46: Documents sufficient to show the considerations the military
                              takes into account, and the process it utilizes, in determining which medical
                              and mental health conditions and treatments should be included in
                              Department of Defense Instruction (DODI) 6130.03.

                              RFP No. 47: Documents sufficient to show, for each service branch, the
                              considerations the branch takes into account, and the process(es) it utilizes,
                              both as to accession into military service and with respect to retention in
                              service of current service members, when determining whether to grant
                              applications for waivers of disqualifying mental or medical conditions
    Statistical and factual   including: hypogonadism; chest surgery; genital repair and/or
 information about military   reconstruction surgery; adrenal dysfunction; hyperparathyroidism;
   service by transgender     hypoparathyroidism; pituitary dysfunction; hormone treatment; conditions
     individuals (cont’d)     or medical histories described by DODI 6130.03 §§ 5.13-5.14; anxiety;
                              depression; body dysmorphia; suicidal ideation; past suicide attempts;
                              history of self-harm; post-traumatic stress disorder; and history of
                              malignancy, including prostate, testicular, ovarian and breast malignancies.

                              RFP No. 50: Documents sufficient to show the number of waivers granted
                              for service members seeking retention, and number of waivers denied for
                              service members seeking retention, for each of the following conditions:
                              hypogonadism; chest surgery; genital repair and/or reconstruction surgery;
                              adrenal dysfunction; hyperparathyroidism; hypoparathyroidism; pituitary
                              dysfunction; and hormone treatment; conditions or medical histories
                              described by DODI 6130.03 §§ 5.13-5.14; anxiety; depression; body
                              dysmorphia; suicidal ideation; past suicide attempts; history of self-harm;
                              and post-traumatic stress disorder; history of malignancy, including without
                              limitation history of prostate, testicular, ovarian or breast malignancies;
                              since June 30, 2016.
                                                                 5
                        Case 2:17-cv-01297-MJP Document 364 Filed 08/22/19 Page 24 of 30



Category of Documents         Document Request(s)                                                             Basis
                                                                                                               Factual
                              RFP No. 51: Documents sufficient to show the number of openly                    Non-deliberative
                              transgender individuals granted waivers for non-gender-dysphoria
                              conditions or histories, and allowed to be accessed or retained pursuant to
                              those waivers, since June 30, 2016.
                              RFP No. 52: Documents sufficient to show the number of openly
                              transgender individuals denied waivers for non-gender-dysphoria conditions
                              or histories, and denied accession or retention absent those waivers, since
                              June 30, 2016.


                              RFP No. 53: All documents reflecting, referring or relating to any request
                              by transgender persons for medical and/or mental health waivers of
                              conditions disqualifying them from accession to or retention in the military,
                              including without limitation all documents reflecting the date of and
    Statistical and factual
                              grounds for such request, whether the request was for accession or
 information about military
                              retention, whether the request was granted or denied, and the basis for such
   service by transgender
                              decision.
     individuals (cont’d)

                              RFP No. 58: All documents reflecting, referring, or relating to the reasons
                              that transgender service members were placed on “limited duty” in the
                              Army and Air Force over the “one-year period” referenced on page 33 of
                              the February 2018 Department of Defense Report and Recommendations on
                              Military Service by Transgender Persons.


                              RFP No. 59: Documents sufficient to show, for each service branch by
                              fiscal year from October 1, 2014 to the present, the name, rank, and service
                              unit of each service member who has been discharged from military service
                              due, in whole or in part, to their transgender status or diagnosis of gender
                              dysphoria, including without limitation documents showing the date and
                              specific stated reason for their discharge.



                                                                6
                          Case 2:17-cv-01297-MJP Document 364 Filed 08/22/19 Page 25 of 30



Category of Documents             Document Request(s)                                                              Basis
                                                                                                                    Factual
                                  RFP No. 54. All documents reflecting, referring, contemplating, or                Non-deliberative
                                  relating to requests made on or after April 12, 2019 to waive the                 Post-decisional
                                  disqualifying condition of gender dysphoria, including without limitation
     Waiver requests by           documents reflecting criteria that will inform decisions upon those waiver
transgender individuals after     requests, documents reflecting the date of and grounds for each such
       April 12, 2019             request, documents showing whether each request was granted or denied
                                  and the basis for such decision, and documents showing whether those
                                  decisions were made upon the subject individual’s attempted accession into,
                                  or instead retention by, the military.

                                                                                                                      Factual
                                  RFP No. 48: Documents sufficient to show the total number of                        Non-deliberative
                                  applications granted, and number of applications denied, for waiver of
                                  disqualifying conditions listed in DODI 6130.03, since June 30, 2016.

                                  RFP No. 49: Documents sufficient to show the number of waivers granted
     Statistical and factual      upon accession, and number of waivers denied upon accession, for each of
information related to military   the following conditions: hypogonadism; chest surgery; genital repair
     healthcare generally,        and/or reconstruction surgery; adrenal dysfunction; hyperparathyroidism;
including conditions unrelated    hypoparathyroidism; pituitary dysfunction; and hormone treatment;
     to transgender status        conditions or medical histories described by DODI 6130.03 §§ 5.13-5.14;
                                  anxiety; depression; body dysmorphia; suicidal ideation; past suicide
                                  attempts; history of self-harm; and post-traumatic stress disorder; history of
                                  malignancy, including without limitation history of prostate, testicular,
                                  ovarian or breast malignancies; since June 30, 2016.




                                                                    7
                          Case 2:17-cv-01297-MJP Document 364 Filed 08/22/19 Page 26 of 30



Category of Documents           Document Request(s)                                                            Basis
                                                                                                                Factual
                                RFP No. 50: Documents sufficient to show the number of waivers granted          Non-deliberative
                                for service members seeking retention, and number of waivers denied for
                                service members seeking retention, for each of the following conditions:
                                hypogonadism; chest surgery; genital repair and/or reconstruction surgery;
                                adrenal dysfunction; hyperparathyroidism; hypoparathyroidism; pituitary
                                dysfunction; and hormone treatment; conditions or medical histories
                                described by DODI 6130.03 §§ 5.13-5.14; anxiety; depression; body
                                dysmorphia; suicidal ideation; past suicide attempts; history of self-harm;
                                and post-traumatic stress disorder; history of malignancy, including without
                                limitation history of prostate, testicular, ovarian or breast malignancies;
                                since June 30, 2016.
      Statistical and factual   RFP No. 55: Documents sufficient to show the total number of mental
information related to military health visits by all service members for each branch of service, by month,
      healthcare generally,     since July 13, 2015.
including conditions unrelated
 to transgender status (cont’d)
                                RFP No. 56: Documents sufficient to show, for each branch of service
                                since June 30, 2016, the number of exceptions to or exemptions made from
                                sex-based standards for non-transgender females, and the reason(s) for such
                                exceptions, including without limitation exceptions for standards
                                respecting: physical fitness tests; body fat; dress standards; and/or boxing
                                and combatives.
                                RFP No. 57. Documents sufficient to show, for each branch of service
                                since June 30, 2016, the branch’s policies with respect to “limited duty,”
                                including without limitation the reasons for and/or circumstances under
                                which a service member will or may be placed on limited duty.




                                                                  8
                          Case 2:17-cv-01297-MJP Document 364 Filed 08/22/19 Page 27 of 30



Category of Documents             Document Request(s)                                                            Basis
 Implementation of the Carter                                                                                     Factual
  Policy including complaints     RFP No. 36: All documents reflecting, referring, or relating to any             Non-deliberative
  arising or attributed to open   complaints arising from or attributed to open service by transgender service    Post-decisional
service by transgender service    members, accessions by transgender individuals, or the Carter Policy.
    members, accessions by
transgender individuals, or the
          Carter Policy
                                                                                                                    Factual
                              RFP No. 29(a): All Documents or Communications relating or referring to
                              the February 2018 Department of Defense Report and Recommendations on
                              Military Service by Transgender Persons (the “Report and
                              Recommendations”), including without limitation: (a) all documents
                              received, reviewed, or considered by the Department of Defense, Panel of
                              Experts, Transgender Service Policy Working Group, and/or any other
  Information provided to or
                              group or committee within the Department of Defense that reviewed or
considered by the Department
                              considered transgender issues; (b) all Communications to, from, or copying
of Defense, Panel of Experts,
                              the Department of Defense, Panel of Experts, Transgender Service Policy
 Transgender Service Policy
                              Working Group, and/or any other group or committee within the
Work Group, and/or any other
                              Department of Defense that reviewed or considered transgender issues; (c)
group or committee within the
                              all Documents reflecting, containing, or setting forth any information or
 Department of Defense that
                              data received, reviewed, or considered by the Department of Defense, Panel
    reviewed or considered
                              of Experts, Transgender Service Policy Working Group, and/or any other
      transgender issues
                              group or committee within the Department of Defense that reviewed or
                              considered transgender issues; (d) all Documents relating, reflecting, or
                              referring to matters discussed at any meeting of the Panel of Experts,
                              Transgender Service Policy Working Group, and/or any other group or
                              committee within the Department of Defense that reviewed or considered
                              transgender issues; (e) all drafts of the Report and Recommendations.




                                                                    9
                         Case 2:17-cv-01297-MJP Document 364 Filed 08/22/19 Page 28 of 30



Category of Documents           Document Request(s)                                                             Basis
                                                                                                                 Factual
                                RFP No. 61: All documents reflecting or relating to the “analysis of
                                accession standards, multi-disciplinary review of relevant data, and
                                information about medical treatment for gender dysphoria and gender
                                transition related medical care” that was provided to the Panel of Experts by
                                the “Medical and Personnel Executive Steering Committee,” as set forth at
                                page 18 of the Report.

                                RFP No. 62: All documents reflecting or relating to the reports and the
                                responses to “queries for additional information and analysis to support the
                                Panel’s review and deliberations” by the “Transgender Service Policy
                                Working Group” and/or the “Medical and Personnel Executive Steering
                                Committee,” as set forth at page 18 of the Report.
  Information provided to or
considered by the Department    RFP No. 64: All documents reflecting or relating to the “information and
of Defense, Panel of Experts,   analyses about gender dysphoria, the treatment of gender dysphoria, and the
 Transgender Service Policy     effects of currently serving individuals with gender dysphoria on military
Work Group, and/or any other    effectiveness, unit cohesion, and resources” that was received and/or
group or committee within the   reviewed by the Panel of Experts as set forth at page 18 of the Report.
 Department of Defense that
    reviewed or considered      RFP No. 65: All documents reflecting or relating to “the Department’s
  transgender issues (cont’d)   own data and experience obtained since the Carter policy took effect” that is
                                referenced at page 18 of the Report.

                                RFP No. 66: All documents reflecting or relating to the following
                                references in the February 2018 Department of Defense Report and
                                Recommendations on Military Service by Transgender Persons (“Report”):
                                (a) the “[d]ata retrieved from [the] Military Health System data repository”
                                cited at pages 21-22, footnotes 64-66, and page 41, footnote 161; (b) the
                                “[d]ata reported by the Departments of Army, Navy, and Air Force” cited at
                                page 31, footnotes 114-115, as well as at page 33, footnote 121 and page
                                41, footnote 163, and (c) the “Defense Health Agency, Supplemental Health
                                Care Program Data” cited at pages 31-32, footnotes 119-120, and page 41,
                                footnote 162.

                                                                 10
                         Case 2:17-cv-01297-MJP Document 364 Filed 08/22/19 Page 29 of 30



Category of Documents           Document Request(s)                                                              Basis
                                                                                                                  Factual
                                RFP No. 67: All documents referring or relating to the equal opportunity
  Information provided to or    complaints discussed at page 37 of the Report, including copies of the
considered by the Department    complaints, email or other correspondence related to the complaints, and
of Defense, Panel of Experts,   documents reflecting how the complaints were resolved.
 Transgender Service Policy
Work Group, and/or any other
group or committee within the   RFP No. 68: Documents sufficient to show the basis for, and all data
 Department of Defense that     underlying or relating to, the purported increase in medical costs for service
    reviewed or considered      members with gender dysphoria as compared to service members without
  transgender issues (cont’d)   gender dysphoria, referenced at page 41 of the Report.


                                                                                                                    Factual
                               RFP No. 27(a): All Documents or Communications relating or referring to
                               Secretary James Mattis’s February 22, 2018, Memorandum for the
    Documents reviewed,        President with Subject: Military Service by Transgender Individuals (the
considered, or relied upon for “February 22, 2018, Memorandum”), including without limitation: (a) all
Secretary Mattis’ February 22, documents reviewed, considered, or relied upon in preparing the February
     2018 Memorandum           22, 2018, Memorandum; and (b) all drafts of the February 22, 2018,
                               Memorandum.

                                                                                                                    Factual
                              RFP No. 32(a): All Documents or Communications relating or referring to
                              President Trump’s March 23, 2018, Memorandum for the Secretary of
   Documents reviewed,
                              Defense and the Secretary of Homeland Security with Subject: Military
considered, or relied upon in
                              Service by Transgender Individuals (the “March 23, 2018, Memorandum”),
preparing President Trump’s including without limitation: (a) all documents reviewed, considered, or
March 23, 2018 Memorandum relied upon in preparing the March 23, 2018, Memorandum; and (b) all
                              drafts of the March 23, 2018, Memorandum.




                                                                  11
                          Case 2:17-cv-01297-MJP Document 364 Filed 08/22/19 Page 30 of 30



Category of Documents            Document Request(s)                                         Basis
Implementation of the Carter                                                                  Post-decisional
Policy and the Ban, rescission   Various RFPs
of the Carter Policy, Panel of
 Expert documents that post-
    date its final vote, and
  documents post-dating the
 February 2018 Mattis report




                                                         12
